Citation Nr: 1105878	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  07-21 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.  

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 decision by the RO which denied 
the benefits sought on appeal.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issues on 
appeal have been obtained by VA.  

2.  The Veteran is not shown to have a hearing loss at present 
which is related to service.  

3.  The Veteran's tinnitus is at least as likely as not related 
to service.  


CONCLUSIONS OF LAW

1.  Bilateral defective hearing was not incurred in or aggravated 
by service nor may any sensorineural hearing loss be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 4.85, 
4.86, Part 4, Diagnostic Code 6100 (2010).  

2.  The Veteran's tinnitus was incurred in service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159.  Such notice must indicate that a disability rating and 
an effective date for the award of benefits will be assigned if 
there is a favorable disposition of the claim.  Id; 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claims, a letter 
dated in October 2006 fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the duty to assist in this case, the Veteran's 
service treatment records and all VA medical records have been 
obtained and associated with the claims file. Additionally, the 
Veteran was examined by VA twice during the pendency of the 
appeal and was afforded an opportunity for a personal hearing, 
but declined.  Based on a review of the claims file, the Board 
finds that there is no indication in the record that any 
additional evidence relevant to the issues to be decided herein 
is available and not part of the claims file.  See Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Service Connection:  In General

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if available.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the disability 
during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Where a veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946 and 
sensorineural hearing loss is manifest to a compensable degree 
within one year from date of termination of such service, such 
disease shall be presumed to have been incurred in or aggravated 
by service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that he still has such a disorder.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence 
must be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Id.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth the 
physical findings and symptomatology elicited by examination 
within the applicable period.  38 C.F.R. § 3.307(b); Oris v. 
Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not 
be diagnosed during the presumptive period but characteristic 
manifestations thereof to the required degree must be shown by 
acceptable medical and lay evidence followed without unreasonable 
time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in 
lapse of time from manifestation to diagnosis under 38 C.F.R. 
§ 3.307(c) is the difficulty in diagnosing the disability and the 
strength of the evidence establishing an identity between the 
disease manifestations and the subsequent diagnosis.  A strong 
evidentiary link tends to ensure the disease is not due to 
"intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook 
v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from 
manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is 
ultimately a question of fact for the Board to address."  Bielby 
v. Brown, 7 Vet. App. 260, 266 (1994).  

Entitlement to service connection for impaired hearing is subject 
to the additional requirements of 38 C.F.R. § 3.385, which 
provides:  

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  

38 C.F.R. § 3.385 (2010).  

Hearing Loss & Tinnitus

The Veteran contends that he has a hearing loss and tinnitus 
which he believes are related to exposure to acoustic trauma in 
service.  The Veteran asserts that he has had chronic hearing 
problems and intermittent tinnitus since service and believes 
that it was caused by explosions from rocket and mortar attacks 
on his base while serving in Vietnam.  

Audiological findings (as converted to ISO units) at the time of 
the Veteran's service enlistment examination in October 1967 were 
as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
20
15
15
15
10

(NOTE: Prior to November 1967, service department audiometric 
results were reported in standards set forth by the American 
Standards Association (ASA).  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute (ANSI).  
The above audiological findings have been converted to the ISO 
standard.)  

The service treatment records showed that the Veteran was seen 
for complaints of hearing loss during training (AIT) at Ft Sill, 
Oklahoma in April 1968.  On examination, his ears were impacted 
with cerumen and were washed, and he was given ear drops.  The 
Veteran was seen for complaints of tinnitus in the left ear in 
May 1968.  On examination, his ear drums were within normal 
limits.  Audiological findings at that time were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
15
15
0
-
0

The service treatment records showed no further complaints, 
treatment or abnormalities referable to any ear problems or 
hearing loss during service.  Audiological findings on his 
separation examination in October 1969 were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
10
0

A letter from a private audiologist, received in July 2006, 
indicated that the Veteran had mild sensorineural hearing loss 
within the speech frequencies with a moderate dip at 4000 to 6000 
hertz on audiological evaluation.  The letter did not include the 
specific interpretation of any audiometric findings or test 
results.  The audiologist indicated that the Veteran's hearing 
loss and tinnitus were of a type and pattern associated with 
intense noise exposure, and opined that his hearing loss and 
tinnitus were most likely related to his history of noise 
exposure in service.  

When examined by VA in November 2006, the Veteran reported that 
his hearing loss and tinnitus began shortly after service, and 
that he had intermittent tinnitus and chronic hearing problems 
ever since.  Audiometric findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
60
-
-
LEFT
65
60
65
-
-

Speech discrimination was 21 percent in the right ear and 25 
percent in the left ear.  The Veteran's ear canals were clear and 
the tympanic membranes were without gross abnormality.  
Tympanograms were consistent with normal static compliance and 
peak pressure for each ear.  Middle ear pathology was therefore 
not suspected.  Speech reception thresholds of 21 and 25 decibels 
were significantly better than predicted from the pure tone 
averages offered.  The examiner indicated that word recognition 
scores were not reliable and that the audiological findings 
should not be used to adjudicate a claim for hearing loss.  The 
diagnosis was non-organic hearing loss/pseudohypoacusis.  The 
examiner commented that the findings brought the report of 
subjective tinnitus into question, and recommended that the 
Veteran be rescheduled for another hearing exam only if he agreed 
to fully cooperate.  

On VA audiological examination in August 2007, the examiner 
indicated that the claims file was reviewed and included a 
detailed description of the Veteran's complaints and medical 
history.  Audiological findings on examination showed puretone 
thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
25
25
LEFT
15
20
25
20
25

Speech recognition ability was 96 percent, bilaterally.  The 
audiologist indicated that the Veteran's hearing was within 
normal limits with subjective tinnitus, bilaterally, and that 
there was no significant hearing loss which was related to 
service.  The examiner noted that the Veteran was seen for 
tinnitus in his left ear once in service and opined that, 
assuming the accuracy of his reported history, his current 
tinnitus was caused by or the result of military service.  

In this case, the most probative evidence fails to show hearing 
loss for VA purposes in service or at present.  The relevant 
question at issue is whether the Veteran has a hearing disability 
at present, as defined by 38 C.F.R. § 3.385, so as to meet the 
criteria for service connection for defective hearing.  The 
diagnostic findings on VA audiological examination in August 2007 
failed to show any evidence of hearing loss for VA compensation 
purposes.  Additionally, the examiner opined, in essence, that 
the Veteran's military service had no effect on his hearing.  

As to consideration of the Veteran's claim under the holding in 
Hensley, 5 Vet. App. 155, 162 (1993), the Board notes that there 
was no measurable decrease in the Veteran's hearing acuity in 
either ear at any threshold during service.  In fact, the 
audiometric findings on the October 1969 separation examination 
were the same or significantly better at all thresholds, 
bilaterally, than those recorded at the time of his service 
enlistment examination.  Therefore, consideration of the holding 
in Hensley is not applicable to the facts of this case.  

Concerning the favorable private opinion, the Board notes that 
the audiologist did not interpret any actual audiometric findings 
to support his conclusion, and therefore, the Board assigns it 
little evidentiary weight.  

The most probative evidentiary records do not show a hearing loss 
as defined in 38 C.F.R. § 3.385 in service or at present, nor is 
there any objective evidence of any decrease in hearing per the 
directives of Hensley in service or within one year of separation 
from service.  Given the lack of competent diagnostic evidence 
showing that the Veteran has a hearing disability at present, as 
that term is defined in 38 C.F.R. § 3.385, the claim for 
defective hearing must be denied.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

Concerning the claim for tinnitus, the Board notes that the 
Veteran was seen for tinnitus in his left ear on one occasion in 
service - prior to his service in Vietnam, and that he reported a 
history of ear, nose, or throat problems at the time of his 
separation examination in October 1969.  Although the Veteran did 
not indicate the specific nature of his problem at that time, his 
current assertions of intermittent tinnitus since service must be 
given serious consideration unless there is evidence of record to 
question the veracity of his statement.  

In this regard, while the VA audiologist in November 2006 
indicated that the Veteran was not cooperative and that the 
audiometric findings at that time were not reliable, the Veteran 
was fully cooperative on the recent VA audiological examination 
in August 2007.  Further, the recent VA audiologist opined that, 
assuming the accuracy of the Veteran's reported history, his 
current tinnitus was most likely related to service.  As there is 
nothing else in the record to question the reliability of the 
Veteran's reported history of tinnitus since service, the Board 
finds that he is credible in reporting a continuity of symptoms 
since service.  Resolving any doubt on this issue in the 
Veteran's favor, it is concluded that tinnitus is related to 
service and service connection is warranted.  

ORDER

Service connection for bilateral defective hearing is denied.  

Service connection for tinnitus is granted.  

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


